DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 15 claims and claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
1 recites “the display device being configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer”. From the recitation of the limitation it appears that it is the configuration of the display device which is responsible for displaying the content in such a way that the first viewer is able to view the first content while not able to view the second content and vice versa. However, throughout the original specification, it is disclosed that the first viewer and the second viewer are viewing the contents on the display with the help of a specific pair of glasses which blocks one content and passes the other content so that one viewer is able to see one content but not the other content. In the original specification, it does not disclose that the pair of glasses is part of the display device configuration. Therefore, claiming that the display device is configured to display in such a way that the viewer is able to view one content and not the other, is also non-conforming to the original disclosure, which requires a pair of glasses to achieve the functionality claimed. Therefore, the claim limitation lacks essential elements for the invention to be functional. For that reason, the Examiner believes the claim does not fully enable a person of ordinary skill in the art to make the invention functional. Same issue exists in independent claim 25. All the other claims, directly or indirectly dependent of the rejected based claim(s), therefore are also rejected for the same issue. Similar issue exists in independent claims 7 and 10. All other claims are also rejected similarly because of their direct or indirect dependency on the rejected base claim(s).


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the display device being configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer”. From the recitation of the limitation it appears that it is the configuration of the display device which is responsible for displaying the content in such a way that the first viewer is able to view the first content while not able to view the second content and vice versa. However, throughout the original specification, it is disclosed that the first viewer and the second viewer are viewing the contents on the display with the help of a specific pair of glasses which blocks one content and passes the other content so that one viewer is able to see one content but not the other content. In the original specification, it does not disclose that the pair of glasses is part of the display device. Therefore, it is not clear from the claim limitation how the viewer is able to view one content but not the other content just by the display device configuration to achieve this functionality. This ambiguity in claim recitation has created an indefiniteness in interpreting the actual scope of the claimed invention. Same issue exists in independent claims 7 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-15 of instant application are rejected on the ground of nonstatutory double patenting over claims 1-10 of U.S. Patent No. 11,006,099 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent No. 11,006,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 1 between the instant application and the patent.
17316276 (Instant Application)
11,006,099 B2 (Patent)
Claim 1
Claim 1
A system for viewing different game content in a full screen, comprising:
A system for viewing different content in a full screen, comprising:
a display device configured to display a frame packed signal that includes a first player game content in a first spatial region of the frame packed signal and a second player game content in a second spatial region of the frame packed signal,
a source device configured to output a frame packed signal that includes a first content in a first spatial region of the frame packed signal and a second content in a second spatial region of the frame packed signal,
the frame packed signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
the frame packed signal having double the 
vertical resolution or double the horizontal 
resolution of a full screen resolution of a display device capable of displaying the frame packed signal such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
the display device being configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer,
such that the frame packed signal is configured such that upon the frame packed signal being displayed the first content is viewable in full screen and the second content is not viewable in full screen by a first viewer using a first pair of glasses that blocks the second content and such that the second content is viewable in full screen 
and the first content is not viewable in full screen by a second viewer using a second pair of glasses that blocks the first content, and
wherein the first player game content and the second player game content of the frame packed signal are not upscaled to be viewable in full screen.
such that the first content and the second content of the frame packed signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. First of all, the instant application recites a display device which is configured to output a frame packed signal, wherein the patent recites a source device configured to receive a frame packed signal. From patentability perspective, they are equivalent. Moreover, the patent also recites “a display device” later in the limitations. Secondly, the instant first player game content” or “second player game content”, whereas the patent recites “first content” or “second content”. Again, this recitation of the instant application does not conform to the patentability requirement over the patent claim limitation. Lastly, the instant application recites that the display is configured such that the received frame packed first player game content signal is viewable in full screen but not the second player game content signal by a first viewer, and the received frame packed second player game content signal is viewable in full screen but not the first player game content signal by a second viewer. Whereas, the patent claim narrowly recites that the frame packed first content signal is viewable by a first viewer in full screen by the usage of a first pair of glasses which blocks the frame packed second content signal, and the frame packed second content signal is viewable by a second viewer in full screen by the usage of a second pair of glasses which blocks the frame packed first content signal. Again, this variation in instant application claim limitations does not conform to the patentability requirement over the patent claim limitation. The rest of the limitations are identical between the instant application and the patent as evident from the table. Therefore, the instant application claim 1 as a whole is not patentably distinct from the patent claim 1.

Claim 7 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent 11,006,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 7 between the instant application and the patent.
17316276 (Instant Application)
11,006,099 B2 (Patent)
Claim 7
Claim 7
A system for providing a first player game content and a second player game content in a full screen, comprising:
A system for providing a first content and a second content in a full screen, comprising:
a display device configured to display a frame packed signal that includes the first player game content in a first spatial region of the frame packed signal and the second player game content in a second spatial region of the frame packed signal, the first spatial region and the second spatial region each having an aspect ratio matching a full screen aspect ratio of the display device,
a source device configured to output a frame packed signal that includes the first content in a first spatial region of the frame packed signal and the second content in a second spatial region of the frame packed signal such that the first spatial region and the second spatial region each has an aspect ratio matching a full screen aspect ratio of a display device capable of displaying the frame packed signal,
the display device being further configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer,
such that upon the frame packed signal being displayed the first content is viewable in full screen and the second content is not viewable in full screen by a first viewer using a first pair of glasses that blocks the second content while the second content is viewable in full screen and the first content is not viewable in full screen by a second viewer using a second pair of glasses that blocks the first content, and
wherein the first player game content and the second player game content of the frame packed signal are not upscaled to be viewable in full screen.
such that the first content and the second content of the frame packed signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. First of all, the instant application recites a display device first player game content” or “second player game content”, whereas the patent recites “first content” or “second content”. Again, this recitation of the instant application does not conform to the patentability requirement over the patent claim limitation. Lastly, the instant application recites that the display is configured such that the received frame packed first player game content signal is viewable in full screen but not the second player game content signal by a first viewer, and the received frame packed second player game content signal is viewable in full screen but not the first player game content signal by a second viewer. Whereas, the patent claim narrowly recites that the frame packed first content signal is viewable by a first viewer in full screen by the usage of a first pair of glasses which blocks the frame packed second content signal, and the frame packed second content signal is viewable by a second viewer in full screen by the usage of a second pair of glasses which blocks the frame packed first content signal. Again, this variation in instant application claim limitations does not conform to the patentability requirement over the patent claim limitation. The rest of the limitations are identical between the instant application and the patent as evident from the table. Therefore, the instant application claim 7 as a whole is not patentably distinct from the patent claim 7.

Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 11,006,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following 10 between the instant application and the patent.
17316276 (Instant Application)
11,006,099 B2 (Patent)
Claim 10
Claim 1
A system for viewing first content and second content that is different than the first content in a full screen, comprising:
A system for viewing different content in a full screen, comprising:
a display device configured to display a frame packed signal that includes the first content in a first spatial region of the frame packed signal and the second content in a second spatial region of the frame packed signal, the frame packed signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
a source device configured to output a frame packed signal that includes a first content in a first spatial region of the frame packed signal and a second content in a second spatial region of the frame packed signal, the frame packed signal having double the 
vertical resolution or double the 
horizontal resolution of a full screen resolution of a display device capable of displaying the frame packed signal such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
the display device being further configured to display the frame packed signal such that the first content is viewable in full screen and the second content is not viewable in full screen by a first viewer and such that the second content is viewable in full screen and the first content is not viewable in full screen by a second viewer,
such that the frame packed signal is configured such that upon the frame packed signal being displayed the first content is viewable in full screen and the second content is not viewable in full screen by a first viewer using a first pair of glasses that blocks the second content and such that the second content is viewable in full screen and the first content is not viewable in full screen by a second viewer using a second pair of glasses that blocks the first content, and
wherein the first content and the second content of the frame packed signal are not upscaled to be viewable in full screen.
such that the first content and the second content of the frame packed signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. First of all, the instant application recites a display device which is configured to output a frame packed signal, wherein the patent recites a source device configured to receive a frame packed signal. From patentability perspective, they are equivalent. Moreover, the patent also recites “a display device” later in the limitations. Secondly, the instant application recites that the display is configured such that the received frame packed first content signal is viewable in full screen but not the second content signal by a first viewer, and the received frame packed second content signal is viewable in full screen but not the first content signal by a second viewer. Whereas, the patent claim narrowly recites that the frame packed first content signal is viewable by a first viewer in full screen by the usage of a first pair of glasses which blocks the frame packed second content signal, and the frame packed second content signal is viewable by a second viewer in full screen by the usage of a second pair of glasses which blocks the frame packed first content signal. Again, this variation in instant application claim limitations does not conform to the patentability requirement over the patent claim limitation. The rest of the limitations are identical between the instant application and the patent as evident from the table. Therefore, the instant application claim 10 as a whole is not patentably distinct from the patent claim 1.
2-6, 8-9, 11-15 of instant application are also rejected on the ground of nonstatutory double patenting over combinations of claims 1-10 of U.S. Patent No. 11,006,099 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claims 1-15 of instant application are rejected on the ground of nonstatutory double patenting over claims 1-18 of U.S. Patent No. 10,477,195 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Claim 1 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Patent 10,477,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 1 between the instant application and the patent.
17316276 (Instant Application)
10,477,195 B2 (Patent)
Claim 1
Claim 1
A system for viewing different game content in a full screen, comprising:
A system for viewing different game content in a full screen, comprising:
a display device configured to display a frame packed signal that includes a first player game content in a first spatial region of the frame packed signal and a second player game content in a second spatial region of the frame packed signal,
a display device configured to receive a frame packed split screen signal that includes a first player game content in a first spatial region of the frame packed split screen signal and a second player game content in a second spatial region of the frame packed split screen signal,
the frame packed signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
the frame packed split screen signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed split screen signal are in the full screen resolution of the display device,
the display device being configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer,
the display device being further configured to display the frame packed split screen signal such that the first player game content is viewable in full screen by using a first pair of glasses that blocks the second player game content and such that the second player game content is viewable in full screen by using a second pair of glasses that blocks the first player game content,
wherein the first player game content and the second player game content of the frame packed signal are not upscaled to be viewable in full screen.
wherein the first player game content and the second player game content of the frame packed split screen signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. First of all, the instant application broadly recites “frame packed signal”, whereas the patent recites “frame packed split screen signal”. Again, this broader recitation of the instant application does not conform to the patentability requirement over the patent claim limitation. Secondly, the instant application recites that the display is configured such that the received frame packed first player game content signal is viewable in full screen but not the second player game content signal by a first viewer, and the received frame packed second player game content signal is viewable in full screen but not the first player 

Claim 7 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of Patent 10,477,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 7 between the instant application and the patent.
17316276 (Instant Application)
10,477,195 B2 (Patent)
Claim 7
Claim 7
A system for providing a first player game content and a second player game content in a full screen, comprising:
A system for providing a first player game content and a second player game content in a full screen, comprising:
a display device configured to display a frame packed signal that includes the first player game content in a first spatial region of the frame packed signal and the second player game content in a second spatial region of the frame packed signal, the first spatial region and the second spatial region each having an aspect ratio matching a full screen aspect ratio of the display device,
a display device configured to receive a frame packed signal that includes the first player game content in a first spatial region of the frame packed signal and the second player game content in a second spatial region of the frame packed signal, the first spatial region and the second spatial region each having an aspect ratio matching a full screen aspect ratio of the display device,
the display device being further configured to display the frame packed signal such that the first player game content is viewable in full screen and the second player game content is not viewable in full screen by a first viewer and such that the second player game content is viewable in full screen and the first player game content is not viewable in full screen by a second viewer,
the display device being further configured to display the frame packed signal such that the first player game content is viewable in full screen by using a first pair of glasses that blocks the second player game content and such that the second player game content is viewable in full screen by using a second pair of glasses that blocks the first player game content,
wherein the first player game content and the second player game content of the frame packed signal are not upscaled to be viewable in full screen.
wherein the first player game content and the second player game content of the frame packed split screen signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. The instant application recites that the display is configured such that the received frame packed first player game content signal is viewable in full screen but not the second player game content signal by a first viewer, and the received frame packed second player game content signal is viewable in full screen but not the first player game content signal by a second viewer. Whereas, the patent claim recites that the frame packed first game content signal is viewable by a first viewer in full screen by the usage of a first pair of glasses which blocks the frame packed second game content signal, and the frame packed second 

Claim 10 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of Patent 10,477,195 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the following table describes the double patenting rejection basis of claim 10 between the instant application and the patent.
17316276 (Instant Application)
10,477,195 B2 (Patent)
Claim 10
Claim 10
A system for viewing first content and second content that is different than the first content in a full screen, comprising:
A system for viewing first content and second content that is different than the first content in a full screen, comprising:
a display device configured to display a frame packed signal that includes the first content in a first spatial region of the frame packed signal and the second content in a second spatial region of the frame packed signal, the frame packed signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed signal are in the full screen resolution of the display device,
a display device configured to receive a frame packed split screen signal that includes the first content in a first spatial region of the frame packed split screen signal and the second content in a second spatial region of the frame packed split screen signal, the frame packed split screen signal having double the vertical resolution or double the horizontal resolution of a full screen resolution of the display device such that the first spatial region and the second spatial region within the frame packed split screen signal are in the full screen resolution of the display device,
the display device being further configured to display the frame packed signal such that the first content is viewable in full screen and the second content is not viewable in full screen by a first viewer and such that the second content is viewable in full screen and the first content is not viewable in full screen by a second viewer,
the display device being further configured to display the frame packed split screen signal such that the first content is viewable in full screen by using a first pair of glasses that blocks the second content and such that the second content is viewable in full screen by using a second pair of glasses that blocks the first content,
wherein the first content and the second content of the frame packed signal are not upscaled to be viewable in full screen.
wherein the first content and the second content of the frame packed split screen signal are not upscaled to be viewable in full screen.


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter, as follows: 
The main elements that establish the correlation between the two claims are highlighted in italics. The instant application claim is little broader than the patent claim, which will be evident from the following discussion. The instant application broadly recites “frame packed signal”, whereas the patent recites “frame packed split screen signal”. Again, this broader recitation of the instant application does not conform to the patentability requirement over the patent claim limitation. Lastly, the instant application recites that the display is configured such that the received frame packed first content signal is viewable in full screen but not the second content signal by a first viewer, and the received frame packed second content signal is viewable in full screen but not the first content signal by a second viewer. Whereas, the patent claim narrowly recites that the frame packed split screen first content signal is viewable by a first viewer in full screen by the usage of a first pair of glasses which blocks the frame packed split 
Claims 2-6, 8-9, 11-15 of instant application are also rejected on the ground of nonstatutory double patenting over combinations of claims 1-18 of U.S. Patent No. 10,477,195 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “FRAME PACKING FOR VIDEO CODING” - Tian et al., US PGPub 2011/0286530 Al.
2. “DISPEAY VIEWING SYSTEM AND METHODS FOR OPTIMIZING DISPLAY VIEW BASED ON ACTIVE TRACKING” - Zalewski, US PGPub 2010/0007582 A1.
3. “METHOD OF VIDEO DISPLAY AND MULTIPLAYER GAMING” - Archer et al., US PGPub 2008/0165176 Al.
4. “SPLIT IMAGE STEREOSCOPIC SYSTEM AND METHOD” - Myers, US PGPub 2001/0015753 Al.

6. “METHOD AND APPARATUS FOR SIMULTANEOUS TELEVISION VIDEO PRESENTATION AND SEPARATE VIEWING OF DIFFERENT BROADCASTS” - Small-Stryker, US PGPub 2004/0109093 A1.
7. “MULTI-PLAYER VIDEO GAME APPARATUS WITH SINGLE SCREEN MODE AND SPLIT SCREEN MODE” - Naka et al., US Pat 5,470,080.
8. “MULTIPLE SIMULTANEOUS PROGRAMS ON A DISPLAY” — Nourbakhsh, US PGPub 2012/0190439 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485